DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. KR10-2019-0167657, filed on 12/16/2019 has been provided in the present application.

Claim Objections
Claims 1, are 8 objected to because of the following informalities:  
As per claim 1, 
Line 12 – 13 should read “perform a braking operation based on the brake map stored in the memory unit according to the selection of the brake-mode selection unit;” because the selection of the brake-mode selection unit is recited in claim 1, line 3 – 5.
Line 12 – 13 should read “perform a braking operation based on the brake map stored in the memory 
claim 8 should read “wherein the controller is configured to perform the braking operation according to the brake map of the normal brake mode, in response to the normal brake mode being selected in the brake-mode selection unit and in response to determining that there is an error in the signal controlling the booster.” Because the limitation “signal controlling the booster” is recited in claim 1, line 14 – 15.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, line 3 – 5, “a brake-mode selection unit configured to select any one selected from the group consisting of: a low brake mode, a normal brake mode, and a high brake mode divided according to a magnitude of brake hydraulic pressure;”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The brake-mode selection unit is described as being received control signal from a controller. (Specification, [page 7, line 10 - 11], “a control signal of the controller 44 may be applied to the brake-mode selection unit 30.”)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1,
Line 3 – 5 recites “: a brake-mode selection unit configured to select any one selected from the group consisting of: a low brake mode, a normal brake mode, and a high brake mode divided according to a magnitude of brake hydraulic pressure;” There is insufficient antecedent basis for the limitation “the group consisting of”
Line 16 – 17 recites “forcibly switch the high brake mode selected in the brake-mode selection unit into the normal brake mode based on a determined result;” The scope of this limitation is unclear. It is unclear whether the recited “a determined result” is directed to the determining a degree of performance degradation of the booster as recited in claim 1, line 14 – 15. If it is the case, the determining the degree of performance degradation of the booster also determines an absence of an error of a signal controlling of the booster as recited claim 1, line 14 – 15. When there is an absence of an error of the signal controlling the booster, it indicates that the booster is working normally, thus, there is no need for forcibly switching from high braking mode into normal braking mode. 
Claims 2 - 14 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 14 are rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun Han Woo (English Translation of KR 20150083271 A; hereafter Yun) in view of Gonzalez et al. (Publication No. US 20140083088 A1; hereafter Gonzalez) in further view of Yonemura et al. (English Translation of JP 3716484 B2; hereafter Yonemura).
Regarding to claim 1, Yun teaches A compensation control system for preventing braking inconvenience of a flex brake, comprising: 
	a brake-mode selection unit configured to select any one selected from the group consisting of: a low brake mode, a normal brake mode, and a high brake mode divided according to a magnitude of brake hydraulic pressure; ([Page 3, line 29 – 50], “The factory at the time the vehicle is set to the standard mode, the user can select via the booster selector 150 to be described later to the desired mode of a plurality of modes… user may be set so as to generate a braking pressure of 50barin the brake booster 200, a pedal stepping 10mm when using the standard mode, it is possible to step on the brake pressure of 75bar 20mm set is generated. Then, the user can select the first mode can be set so that braking occurs in the brake booster pressure of 55bar 200 10mm stepping on the brake pedal, it can be set to 20mm stepping on the brake pressure of 80bar is generated. The higher the stage of the braking mode, the same principle may be configured to be stronger… the mode selection may be through a boost selector 150 incorporated in the navigation terminal 100. The driver pressing the mode selection button on the navigation device are displayed on the icon or button is generated in the boost mode can be selected as shown in FIG 100,the user can set a desired mode by pressing a button. When the user selects the mode 1, the brake booster 200 is provided, and the braking pressure that corresponds to the mode 1 shown in Table 1described in the above-described configuration, by selecting the mode 2, the braking pressure is to beset for the mode 2 of Table 1. Thus, the user is sent a signal to the booster control section 210 of the electromagnetic booster in accordance with the value of the mode stored in the mode storage unit 170depresses the brake pedal, each stage booster control unit 210 according to the received signal thereby generating a braking pressure.)
	a memory configured to store a brake map showing a relationship between a magnitude of a pedal stroke and the magnitude of the brake hydraulic pressure for each brake mode; ([Page 3, line 21 – 23], “Mode storage unit 170 is stored in a plurality of modes of the braking pressure to be generated in the brake booster 200 in response to the operation of the brake pedal by the driver. For example, the mode storage unit 170, the mode 1, mode 2, mode 3, and the standard mode may be stored as in Table 1. Figures in Table 1 that represents one embodiment of the present invention, the specific value may be set in various ways as needed.”)  and 
	a booster including an actuator configured to generate the brake hydraulic pressure and a controller configured to operate the actuator, ([Page 2, line 45 – 46 and page 3, line 2 - 5], “Convert the rotary motion of the brake booster 200 includes a motor for the rotation unit 250 and the motor unit 250,… the booster control section 210 for calculating a rotational locomotion of the motor unit 250, such as through the sliding mode control system and a target displacement on the basis of the time rate of change of the angular displacement 210 that the calculated rotation” wherein the “motor for the rotation unit 250” reads on the rotary “actuator”)
	wherein the controller is configured to: 
		perform a braking operation based on the brake map stored in the memory unit according to selection of the brake-mode selection unit; ([Page 3, line 19 – 26], “Mode storage unit 170 is stored in a plurality of modes of the braking pressure to be generated in the brake booster 200 in response to the operation of the brake pedal by the driver. For example, the mode storage unit 170, the mode 1, mode 2, mode 3, and the standard mode may be stored as in Table 1. Figures in Table 1 that represents one embodiment of the present invention, the specific value may be set in various ways as needed. However, it is preferred to make the driver brakes, because of a very important role in the safe operation of the vehicle can be used to select only a predetermined desired mode among the plurality of modes is to allow arbitrarily the driver to change the value of each mode undesirable.”)

Yun teaches to perform braking operation based on selected braking mode as described above, but does not explicitly disclose to determine a degree of performance degradation of the booster or presence or absence of an error of a signal controlling the booster; perform a compensation control for preventing the braking-inconvenience to reduce the magnitude of the brake hydraulic pressure reduced during forcible switching in an initial braking stage.

However, Gonzalez teaches determine a degree of performance degradation of the booster or presence or absence of an error of a signal controlling the booster; ([Par. 0027], “there is a first query 48, in which it is queried whether a malfunction or even a failure of brake booster 18 is detected (for example, by detecting a slight vacuum or a defect in the brake booster)”)

perform a compensation control for preventing the braking-inconvenience to reduce the magnitude of the brake hydraulic pressure reduced during forcible switching in an initial braking stage. ([Par. 0010], “If a malfunction or even a failure of the brake booster is detected (for example, by detecting as light vacuum or a booster fault) and if the instantaneous position has reached or exceeded a predefinable triggering position in the adjustment travel, then an active pressure buildup is initiated with the aid of the ESP unit. ; [Par. 0029], “If the prepressure of braking system 12 is lower than a threshold value (path y), an active pressure buildup occurs in operation 56 with the aid of unit 28 as a function of the ascertained position of actuating element 16 up to a predefinable maximum pressure, which corresponds to a tolerable deceleration of the vehicle.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yun to incorporate the teaching of Gonzalez. The modification would have been obvious because by compensating braking pressure in a case when the booster is failed, it allows to tolerate the deceleration of the vehicle and prevents inconvenience feeling from braking operation. 
	
The combination of Yun and Gonzalez teach to perform a compensation control to tolerate deceleration of the vehicle in a case where the booster is defective as described above, but does not explicitly disclose to forcibly switch the high brake mode selected in the brake-mode selection unit into the normal brake mode based on a determined result;

However, Yonemura teaches forcibly switch the high brake mode selected in the brake-mode selection unit into the normal brake mode based on a determined result; ([Par. 0006], “switching means for switching between a configuration in which the above-described pressure amplifying means is driven to perform braking with a high braking force and a normal brake configuration. Therefore, for example, when an abnormality occurs in the pressure amplifying means such as a pump, the switching means switches the configuration of the pressure amplifying means to the normal brake configuration, thereby performing the required braking using the normal brake.”)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yun and Gonzalez to incorporate the teaching of Yonemura. The modification would have been obvious because “when such an abnormality occurs, the circuit configuration can be switched to a normal proportional connection state of the proportional control valve 13 to provide an ideal braking force distribution for the front and rear wheels. There is an effect that stable braking can be performed.” (Yonemura, par. [0054])

Regarding to claim 2, the combination of Yun, Gonzalez and Yonemura teaches the system of claim 1.
Gonzalez further teaches the compensation control for preventing the braking-inconvenience is performed by a brake map of a 19Attorney Docket No. 048300-326001US (Patent)compensation brake mode having the brake hydraulic pressure that is less than the magnitude of the brake hydraulic pressure in the high brake mode and is greater than the magnitude of the brake hydraulic pressure in the normal brake mode. ([Par. 0029], “If the prepressure of braking system 12 is lower than a threshold value (path y), an active pressure buildup occurs in operation 56 with the aid of unit 28 as a function of the ascertained position of actuating element 16 up to a predefinable maximum pressure, which corresponds to a tolerable deceleration of the vehicle.” This is interpreted that the active pressure buildup is used to compensate the pressure reduced (at a predefined pressure) caused by failure of the booster. As combining with the teaching of Yonemura that suggests to switch from high braking mode to normal braking mode when an abnormality occurs in the pressure amplifying (e.g. booster) which indicates the threshold of the pressure needs to be compensated would be less than the initial high braking mode. I would have been obvious to combine the teaching of Gonzalez and Yonemura because by compensating the pressure reduced from switching from high braking mode to normal braking mode, it allows a more comfortable braking feeling of the driver.)

Regarding to claim 8, the combination of Yun, Gonzalez and Yonemura teach the system of claim 1.
Yun further teaches , wherein the controller is configured to perform the braking operation according to the brake map of the normal brake mode, in response to the normal brake mode being selected in the brake-mode selection unit. ([Page 3, line 29 – 50], “The factory at the time the vehicle is set to the standard mode, the user can select via the booster selector 150 to be described later to the desired mode of a plurality of modes… the user is sent a signal to the booster control section 210 of the electromagnetic booster in accordance with the value of the mode stored in the mode storage unit 170depresses the brake pedal, each stage booster control unit 210 according to the received signal thereby generating a braking pressure.)
Yonemura further teaches to perform the braking operation according to the brake map of the normal brake mode in response to determining that there is an error in a signal controlling the booster. ([Par. 0006], “switching means for switching between a configuration in which the above-described pressure amplifying means is driven to perform braking with a high braking force and a normal brake configuration. Therefore, for example, when an abnormality occurs in the pressure amplifying means such as a pump, the switching means switches the configuration of the pressure amplifying means to the normal brake configuration, thereby performing the required braking using the normal brake.”)  
The motivation to combine Yun, Gonzalez and Yonemura is described in claim 1 above.
Regarding to claim 9, the combination of Yun, Gonzalez and Yonemura teach the system of claim 1.
Yonemura further teaches wherein the controller is configured to determine whether the booster, which is degraded in performance when the degree of the performance degradation of the booster is determined, is operable in first performance that is performance of the normal brake mode. ([Par. 0006], “switching means for switching between a configuration in which the above-described pressure amplifying means is driven to perform braking with a high braking force and a normal brake configuration. Therefore, for example, when an abnormality occurs in the pressure amplifying means such as a pump, the switching means switches the configuration of the pressure amplifying means to the normal brake configuration, thereby performing the required braking using the normal brake.” Wherein the “pressure amplifying” reads on the “booster” and working in first performance as when abnormality is detected.) 

Regarding to claim 10, the combination of Yun, Gonzalez and Yonemura teach the system of claim 9.
Yonemura further teaches wherein the controller is configured to switch the mode into the normal brake mode in response to determining that the booster is operable in the first performance. ([Par. 0006], “switching means for switching between a configuration in which the above-described pressure amplifying means is driven to perform braking with a high braking force and a normal brake configuration. Therefore, for example, when an abnormality occurs in the pressure amplifying means such as a pump, the switching means switches the configuration of the pressure amplifying means to the normal brake configuration, thereby performing the required braking using the normal brake.”)  

Regarding to claim 11, the combination of Yun, Gonzalez and Yonemura teach the system of claim 9.
Gonzalez further teaches wherein the controller is configured to determine whether the booster is operable in second performance that is degraded as compared to the first performance, in response to determining that the booster is inoperable in the first performance. ([Par. 0011], “it is provided that compensation is triggered when the instantaneous position reaches or exceeds a predefinable triggering position in the adjustment travel. This triggering position is predefined by an offset comparison in particular. The specification of the triggering position may take into account the degree of malfunction of the brake booster”; [Par. 0010], “If a malfunction or even a failure of the brake booster is detected (for example, by detecting a slight vacuum or a booster fault) and if the instantaneous position has reached or exceeded a predefinable triggering position in the adjustment travel, then an active pressure buildup is initiated with the aid of the ESP unit.” This is interpreted as based on the degree of the malfunction of the booster, it would determine whether a compensation could be triggered. The degree of malfunction of the booster would indicate the state of performance of the booster whether the booster is operating in second performance when malfunction is detected.)

Regarding to claim 12, the combination of Yun, Gonzalez and Yonemura teach the system of claim 11.
Gonzalez further teaches wherein the controller is configured to operate the booster to generate brake hydraulic pressure according to the second performance in response to determining that the booster is operable in the second performance. ([Par. 0028], “if there is such a failure or malfunction (path y), then it is queried in a subsequent second query 50 is whether the ascertained instantaneous position of actuating element 16 has reached or exceeded a predefinable triggering position, in particular a triggering position predefined by an adjustment, in the adjustment travel of actuating element 16. If this is not the case, no compensation is triggered.” This is interpreted as when the malfunction is detected but the actuating element 16 has not exceeded a predefinable triggering position, then the booster is operating in second performance and still generates hydraulic pressure for the braking)

Regarding to claim 13, the combination of Yun, Gonzalez and Yonemura teach the system of claim 11.
Gonzalez further teaches wherein the controller is configured to operate the booster to perform backup braking in response to determining that the booster is inoperable in the second performance. ([Par. 0029], “if this position is reached or exceeded (path y), it is queried in a subsequent third query 52 whether the prepressure of braking system 12 is lower than a threshold value. If this is not the case (path n) and if the prepressure is greater than or equal to the threshold value, an active pressure buildup occurs in operation 54 with the aid of unit 28 as a function of the prepressure. If the prepressure of braking system 12 is lower than a threshold value (path y), an active pressure buildup occurs in operation 56 with the aid of unit 28 as a function of the ascertained position of actuating element 16 up to a predefinable maximum pressure, which corresponds to a tolerable deceleration of the vehicle.”)

Regarding to claim 14, the combination of Yun, Gonzalez and Yonemura teach the system of claim 11.
Yun further teaches wherein the controller is configured to perform the braking operation according to the brake map of the normal brake mode if there is no input signal in the brake-mode selection unit. (page 3, line 29 – 31, “The factory at the time the vehicle is set to the standard mode, the user can select via the booster selector 150 to be described later to the desired mode of a plurality of modes in accordance with the tastes or preferences” this is interpreted as the vehicle is set to use standard braking mode as default. If there is no selection of other braking mode from user, the vehicle will operate in standard braking mode as default.).

Allowable Subject Matter
Claims 3 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112b rejection as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668